NOT DESIGNATED FOR PUBLICATION

                                              No. 121,879

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       RINGNECK FARMS LLC,
                                            Appellant,

                                                    v.

DR. BRADLEY STEUWE; FRIED ENTERPRISES L.P.; C & W RANCH LTD.; JOEL WIMER; and
                            R.J. FENCING L.L.C.,
                                  Appellees.


                                   MEMORANDUM OPINION

        Appeal from Ottawa District Court; PAUL J. HICKMAN, judge. Opinion filed September 4, 2020.
Affirmed in part, reversed in part, and remanded with directions.


        Troy D. Renkemeyer, of Renkemeyer Law Firm LP, of Overland Park, for appellant.


        Richard P. Billings and Craig C. Blumreich, of Larson & Blumreich Chtd., of Topeka, for
appellees Dr. Bradley Steuwe and Fried Enterprises L.P.


        Cynthia J. Sheppeard, of Goodell, Stratton, Edmonds & Palmer LLP, of Topeka, for appellees
C & W Ranch and Joel Wimer.


        Michael L. Hughes, of McCormick, Gordon Bloskey & Poirier PA, of Overland Park, for
appellee Hurtig Farms LLC.


Before ARNOLD-BURGER, C.J., BRUNS and SCHROEDER, JJ.


        PER CURIAM: Ringneck Farms LLC owned land (Ringneck Property) which
contained a row of hedge trees. The owners of the neighboring property (Fried Property),


                                                    1
Fried Enterprises L.P., or those in its employ, allegedly cut down Ringneck's trees
without permission. Ringneck sued for negligence, gross negligence, conversion, and
trespass.


       Ringneck's expert witnesses were prepared to testify that the replacement cost of
the trees was over one million dollars. The owners and employees of the Fried Property
filed a motion in limine to bar Ringneck from presenting evidence regarding the
replacement value of the trees, arguing that under Kansas law the replacement value was
not a proper measure of damages. The district court agreed and granted the motion in
limine.


       Subsequently, the owners, lessees, and contractors of the Fried Property filed a
motion for summary judgment arguing that given Ringneck's reliance on the replacement
value of the trees for damages Ringneck was unable to prove damages. The district court
agreed and granted the motion for summary judgment. Ringneck appeals and argues that
it had alternative ways to prove damages including a more reasonable replacement value
based on the cost of replacing the trees with saplings that would be admissible. We agree
and reverse the district court's order granting summary judgment to the owners, lessees,
and contractors of the Fried Property.


                          FACTUAL AND PROCEDURAL HISTORY


       Ringneck Farms LLC owns real property (Ringneck Property) which is used for
hunting. Fried Enterprises L.P. owns property (Fried Property) adjacent to the Ringneck
Property. The Ringneck Property had a row of hedge trees that was approximately 20
yards wide and 300 yards long that ran adjacent to the Fried Property. The trees were
around 70 years old at the time relevant to this case.




                                              2
        Joel Wimer, who was leasing the Fried Property, contacted Ringneck and
requested permission to cut down the hedgerow and install a fence. Ringneck instructed
Wimer not to cut down any trees on the Ringneck Property and not to disturb the
vegetation.


        Wimer entered the Ringneck Property, cut down the hedgerow on what Ringneck
alleged was its property, and installed a fence. According to Ringneck, around 156
mature trees were destroyed. Ringneck brought suit against the owners, lessees, and
contractors of the Fried Property (Defendants) alleging negligence, gross negligence,
conversion, and trespass. Ringneck claimed that loss of the trees diminished the value of
the Ringneck Property for hunting. It claims that the owners bought the property for
hunting.


        The court set a discovery deadline of April 19, 2019. The court also set October
12, 2018, as the deadline for Ringneck to designate expert witnesses.


        On February 28, 2019, the Defendants filed a joint motion in limine seeking to bar
Ringneck from presenting evidence about the replacement value of the trees. The
Defendants' argument essentially boiled down to an assertion that "Kansas does not
recognize replacement value as a proper measure of damages for the destruction of trees."
The Defendants specifically referred to two of Ringneck's experts, Paul Weaver and Bill
Nolde. The Defendants anticipated that Weaver and Nolde would testify that the
replacement cost of the trees was $1,092,361. The district court granted Defendants'
motion and prohibited Ringneck from presenting "any question, testimony, argument,
inference, statement, document, or exhibit referring to the replacement cost of the Hedge
Row."




                                             3
       In May 2019, the Defendants filed a motion for summary judgment. The
Defendants argued that, because of the district court's order in limine, Ringneck could not
prove damages existed and therefore Ringneck had no claim. The Defendants pointed to
Ringneck's answer in an interrogatory asking about the value of the property before and
after the trees were removed. Ringneck responded that the value was the subject of expert
testimony. And because Ringneck had no expert witnesses available to testify as to the
value of the property, his claim must fail.


       The district court granted the Defendants' motion for summary judgment. In its
written order, the district court found that Ringneck did not know the fair value of the
property before and after the trees were removed. Nor did Ringneck designate an expert
to testify about the value of the property. This was fatal to his claim.


       The district court reasoned that Ringneck was required to prove damages to
establish his case at trial. Ringneck was unable to prove damages because the district
court had ruled earlier that the proper measure of damages was the value of the property
before and after the trees were removed. In reaching its conclusion, the district court
pointed to the Defendants' motion for summary judgment, where the Defendants'
statement of uncontroverted facts asserted:


       "1. Plaintiff does not know the fair market value of the property before and after
the removal of trees. Exhibit 1, Ringneck Farms, LLC Response to Defendants' First Set
of Interrogatories Propounded to Plaintiff Ringneck Farms, LLC #5."


In its response to the motion for summary judgment, Ringneck replied:


       "1. Defendants' wrongful removal of the trees in question resulted in a reduction of
quality level of hunting on the land, and therefore was damaged. Plaintiff Affidavit, Ex.
A."

                                              4
       The district court found that Ringneck's response failed to controvert the
Defendants' statement of facts and deemed all of Defendants' statements of fact to be
uncontroverted. Because Ringneck failed to include "any alternative evidence with its
Response" and failed to provide "any admissible evidence as to the value of its claimed
damages" the district court granted the Defendants' motion for summary judgment.


                                         ANALYSIS


       This case is about damages and whether Ringneck has enough evidence of
damages to present its case to a jury. The district court found it did not and dismissed its
claims. The court first granted a pretrial motion in limine preventing Ringneck from
presenting evidence of the value of the mature trees that were removed from its property.
It then granted summary judgment to Defendants, finding Ringneck had presented no
admissible evidence of damages. We will examine each issue in turn, but first we address
Defendants' claim that Ringneck has abandoned all but its negligence claims.


Ringneck has not abandoned its conversion and trespass claims.


       Defendants argue on appeal that Ringneck has abandoned any argument
concerning its claims for conversion and trespass—both as they relate to its motion in
limine and its summary judgment motion. We find such argument disingenuous. In fact,
it was the Defendants who failed to specifically address the conversion and trespass
claims in their motions before the district court. The Defendants' motions and the rulings
thereon only dealt with the negligence claims. As such, it appears that it is the Defendants
that seek to raise the failure of Ringneck to present sufficient evidence on its conversion
and trespass claims for the first time on appeal.


       In their motion in limine, and in their reply brief to Ringneck's response to the
motion in limine, Defendants listed primarily negligence cases to support their motion,

                                              5
with the exception of a few that were referring to a particular statute regarding the
removal of trees that is no longer in effect in Kansas. See Nordgren v. Southwestern Bell
Telephone Co., 125 Kan. 33, 35, 262 P. 577 (1928). The Defendants failed to even use
the terms conversion or trespass or to cite any cases applying the same rule in conversion
or trespass cases or to point out any different measures in such cases or why the same
measure as used in negligence cases should apply. Likewise, the district court's ruling
relied solely on Evenson v. Lilley, 295 Kan. 43, 48-49, 282 P.3d 610 (2012), a case that
dealt only with a negligence claim.


       In their summary judgment motion, the Defendants did not specify any particular
tort but seemed to include all "causes of action." However, the only example they gave in
their memorandum in support and their reply was to a negligence claim. And although
they alert this court to the separate rule related to trespass claims—that no actual damages
need be proved—they failed to advise the district court of that key difference. Either they
intentionally failed to provide contra evidence to the district court, or they were only
addressing the negligence claims. And it was those negligence claims to which Ringneck
responded. Likewise, the district court's order granting summary judgment for the
Defendants, only refers to the negligence claim. Further evidence that the parties were
only discussing the negligence claims is the court's statement that the value of damages
are a necessary element of each claim. That is not correct. As conceded by the
Defendants, a trespass claim can result in nominal damages when no actual damages are
proven.


       Accordingly, under these circumstances, we find no abandonment by Ringneck of
its trespass and conversion claims. We find the parties and the court only addressed the
negligence claims and the summary judgment order is deemed to only relate to the
negligence claims.




                                              6
The district court did not err in granting the motion in limine.


       A motion in limine is "a proper method of excluding evidence not at issue in a
trial." U.S.D. No. 464 v. Porter, 234 Kan. 690, 694, 676 P.2d 84 (1984). It is "used to
invoke a trial judge's inherent power to control proceedings, to exclude inadmissible
evidence, and to prevent undue prejudice." State v. Smith, 46 Kan. App. 2d 939, 943, 268
P.3d 1206 (2011).


       A district court's decision on a motion in limine involves a two-prong test. To
grant the motion, the court must determine that (1) the material or evidence in question
will be inadmissible at trial; and (2) a pretrial ruling is justified, as opposed to a ruling
during trial, because (a) the mere offer or mention of the evidence during trial may cause
unfair prejudice, confuse the issues, or mislead the jury; (b) the consideration of the issue
during trial might unduly interrupt and delay the trial; or (c) a ruling in advance of trial
may limit issues and save the parties time, effort, and cost in trial preparation. State v.
Shadden, 290 Kan. 803, 815-16, 235 P.3d 436 (2010).


       The appellate review of a district court's decision granting a motion in limine is a
multistep evidentiary analysis. To determine whether the district court was correct in
finding that the evidence would be inadmissible at trial we first examine whether the
evidence is relevant. Evidence is relevant if it is both probative and material. We
determine whether evidence is probative under an abuse of discretion standard and
whether it is material under a de novo standard. Next, we examine de novo what rules of
evidence or other legal principles apply. And third we apply the applicable rule or
principle. 290 Kan. 803, Syl. ¶ 4. Next, we determine whether the court abused its
discretion in finding a pretrial ruling was justified as opposed to a ruling during trial. 290
Kan. 803, Syl. ¶ 5.




                                               7
       Here the district court found, based solely on Evenson, 295 Kan. at 48-49, that the
only proper measure of damages for cases involving damages to trees was "the value of
the property immediately before and after the damages are incurred." It found that the
statement in Evenson that under certain circumstances other evidence, including
replacement value, could be properly admitted was mere dicta. So in essence, it found
replacement value was irrelevant. But the court went on to find that Evenson also stresses
that "the basic principle of damages, which is to make a party whole by putting them
back in the position that they were before the injury, not to grant the party a windfall
profit." See 295 Kan. 43, Syl. ¶ 5. It noted that the requested damages were
approximately three and a half times the value of the property, clearly a windfall to
Ringneck.


       We need not address whether the court was correct in its interpretation of the
Evenson case for this part of our analysis, because even if it was incorrect, we find it
clearly did not abuse its discretion in finding the evidence should not be admitted because
it would clearly be unduly prejudicial. Reasonable minds could not differ that introducing
such evidence would cause unfair prejudice to the Defendants and confusion to the jury
by anchoring in the minds of the jury a damage amount that Ringneck would never be
allowed to lawfully recover under any of its causes of action. See Missouri, Kansas &
Texas Railway Co. v. Lycan, 57 Kan. 635, 642, 47 P. 526 (1897) ("If for any reason the
injury to the realty should be in fact less than the value of the thing destroyed, the
plaintiff's recovery would be limited to the actual diminution in value of the realty."),
overruled in part by Collins v. Morris, 97 Kan. 264, 155 P. 51 (1916); Mosteller v.
Naiman, 416 N.J. Super. 632, 641, 7 A.3d 803 (2010) ("The enormity of the anticipated
replacement costs . . . weighs against using that figure as a fair measure of damages. That
estimate, which approaches a half million dollars, is almost equal to what plaintiff paid
for the entire property, including the land and the two-unit dwelling. As we have noted,
damages must be calculated in a manner that is subject to 'the overall limitation of


                                              8
reasonableness.'"). Here the replacement cost with mature trees is over three times the
value of the property.


       A court always has discretion to exclude evidence as unfairly prejudicial. "[I]t has
been recognized as a rule of necessity that trial court may exclude any evidence which
may unfairly prejudice a jury. It is the law of this state that even though evidence is
relevant it should be excluded if its probative value is outweighed by its prejudicial
effect." Van Hoozer v. Farmers Insurance Exchange, 219 Kan. 595, 613, 549 P.2d 1354
(1976). "The balance of probative value and prejudice generally is left to the sound
discretion of the trial judge." Wendt v. University of Kansas Med. Center, 274 Kan. 966,
979-80, 59 P.3d 325 (2002).


       Plaintiff's proposed expert testimony suggests a value for the trees that is more
than three times the estimate of the value of the land. This is patently unreasonable as a
proper measure of damages. Therefore, it was not an abuse of discretion for the district
court to exclude Ringneck's proposed evidence on the replacement costs of the hedgerow
with mature trees.


       So we turn next to Ringneck's second issue on appeal, the granting of summary
judgment in favor of the Defendants.


We examine summary judgment in general.


       The underlying philosophy of the Code of Civil Procedure is "to secure the just,
speedy and inexpensive determination of every action and proceeding." K.S.A. 2019
Supp. 60-102. Keeping with that goal, after pretrial discovery is complete, it may become
apparent that a party in a lawsuit has no evidence or no legal support for a material
element of the party's claim. If, as a matter of law, the party is not able to prove its claim,
the other party may seek what is known as summary judgment. "One of the principal

                                               9
purposes of the summary judgment rule is to isolate and dispose of factually unsupported
claims or defenses." Celotex Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S. Ct. 2548, 91
L. Ed. 2d 265 (1986). The Kansas Supreme Court has noted that summary judgment is a
"valuable tool for terminating a lawsuit when its outcome is foreordained." Stripling v.
Star Lumber & Supply Co., Inc., 216 Kan. 507, 510, 532 P.2d 1101 (1975).


       And in 2018, the Kansas Supreme Court outlined the process as follows.


       "'"Summary judgment is appropriate when the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, show that there is no
       genuine issue as to any material fact and that the moving party is entitled to judgment as
       a matter of law. The trial court is required to resolve all facts and inferences which may
       reasonably be drawn from the evidence in favor of the party against whom the ruling is
       sought. When opposing a motion for summary judgment, an adverse party must come
       forward with evidence to establish a dispute as to a material fact. In order to preclude
       summary judgment, the facts subject to the dispute must be material to the conclusive
       issues in the case. On appeal, we apply the same rules and when we find reasonable
       minds could differ as to the conclusions drawn from the evidence, summary judgment
       must be denied."' [Citation omitted.]" Patterson v. Cowley County, Kansas, 307 Kan.
       616, 621, 413 P.3d 432 (2018).


       Here, Defendants argue that Ringneck cannot prove a material fact, specifically
damages. So let us begin with a discussion of damages in general.


Ringneck seeks damages for four causes of action.


       The principle at the core of the law of damages is that an injured party should
recover an amount sufficient to fully compensate it for losses that are the result of the
wrongdoer's conduct. See Scott v. Donald, 165 U.S. 58, 86, 17 S. Ct. 265, 41 L. Ed. 632
(1897) ("Damages have been defined to be the compensation which the law will award
for an injury done."); Griffith v. State of Colo., Div. of Youth Servs., 17 F.3d 1323, 1327
                                                    10
(10th Cir. 1994) ("The word 'damages' is commonly understood to connote payment in
money for plaintiff's losses caused by defendant's breach of duty."). To warrant recovery
for damages, there must be some reasonable basis for a computation to enable the trier of
fact to arrive at an estimate of the amount of the loss. Burnette v. Eubanks, 308 Kan. 838,
857, 425 P.3d 343 (2018). But "losses need not be proven with mathematical precision
through experts." 308 Kan. at 866. Assessing compensatory damages is left to the
discretion of the jury. See Smith v. Printup, 254 Kan. 315, 324, 866 P.2d 985 (1993)
("There is no question in Kansas that the right to trial by jury includes the right to have a
jury determine actual damages.").


       Ringneck pleads four causes of action in its petition: negligence, gross
negligence, conversion, and trespass. Each is considered a tort claim. A tort is defined as
"a civil wrong, other than breach of contract, for which a remedy may be obtained,
usually in the form of damages." Black's Law Dictionary 1792 (11th ed. 2019). "A
primary purpose of tort law is that those responsible for the wrong should bear the cost of
their tortious conduct." 74 Am. Jur. 2d, Torts § 2. Regardless of all the elements of each
of Ringneck's claims, three require proof of an element of actual damages. In other
words, Ringneck must establish that it was actually damaged by the acts of the
Defendants.


       The Defendants, and ultimately the district court, concluded that regardless of the
elements needed to establish a duty and a breach of that duty for each of the four claims,
Ringneck had no evidence it could submit to the jury regarding damages.


       "While the Kansas decisions give the courts a great deal of latitude in arriving at
the proper measure of damages depending on the facts present, it appears that all of the
various approaches at computing damages have the same ultimate goal: to make the
damaged party whole." Kansas Power & Light Co. v. Thatcher, 14 Kan. App. 2d 613,
617, 797 P.2d 162 (1990). "The determination of whether the district court applied the

                                             11
correct measure of damages is a question of law, and therefore, this court's review is
unlimited." Burgess v. Shampooch Pet Industries, Inc., 35 Kan. App. 2d 458, 460-61, 131
P.3d 1248 (2006). So we turn to the measure of damages for each of Ringneck's claims.


The measure of damages related to Ringneck's cause of action for negligence and gross
negligence.


       Because we have found that the district court only granted summary judgment on
the two negligence claims, we will begin with the damages required for those claims.


       A negligence claim requires, as an essential element, proof that the plaintiff
suffered actual damages. Patterson, 307 Kan. at 622. In the case of a negligence claim
due to the destruction of trees, the general measure of damages is the difference between
the market value of the land immediately before and after the damage. Evenson, 295 Kan.
43, Syl. ¶ 4. However, this is not an inflexible rule, and the parties may present evidence
supporting alternative theories of damages, such as when trees have a value independent
of their value to the land, such as loss of income from fruit trees or the sentimental value
of particular trees. 295 Kan. at 51; see PIK Civ. 4th 171.21. Ringneck has argued from
the very filing of its case that the trees removed have a unique value because they
increase the quality of hunting on the property independent of the value of the land.
Accordingly, it contends that the proper measure of damages is not the before and after
value of the land, but the cost to replace the trees—to restore the same quality of hunting
as before the negligent act.


       The parties generally agree that Evenson controls the negligence analysis. But the
parties disagree on how Evenson applies to this case.


       In Evenson, the Evensons' property contained a number of pine and fruit trees. The
land was used for hunting, camping, and other recreational activities. A neighbor started

                                             12
what was supposed to be a controlled pasture fire but the fire spread to the Evensons'
property. Around 200 trees were destroyed by the fire. The neighbor stipulated that he
was at fault for the fire and resulting damage. The Evensons filed a negligence suit and
sought damages in excess of $75,000. So, like here, the sole issue was the proper measure
of damages.


       The requested damages were based, in part, on an estimate to replace the burnt
trees with trees of comparable sizes—mature trees. The replacement cost was estimated
to be around $300,000. That included the cost to install and maintain an irrigation system
for the replacement trees.


       Another appraiser valued the property itself and estimated that the total damage to
the property was less than $5,000. The appraisal considered the "economic and aesthetic
value of the trees." 295 Kan. at 45.


       Mark Evenson believed that the property was worth $1,000 an acre before the fire
and $700 an acre after the fire. But he provided no testimony relating to the value of the
property as it pertained to the trees. Nor did he provide evidence that the fruit trees were
used in any commercial fashion.


       The district court awarded damages of $4,687 for the loss in value of the property
and $3,000 for the cost of debris removal. The Evensons appealed.


       While considering the case, the Kansas Supreme Court noted that "[t]he purpose
of awarding damages to an injured party is to make that party whole by restoring the
party to his or her position before the injury." 295 Kan. at 46. The court reasoned that the
best way to do so in the case of damaged or destroyed trees was to determine "how the
trees were used and their intrinsic value to the property." 295 Kan. at 47.


                                             13
       The court noted that "'[g]enerally, courts have measured damages by use of the
"before-and-after rule"'" which seeks to determine the difference in market value
immediately before and immediately after the trees were injured or destroyed. 295 Kan.
at 47 (quoting 22 Am. Jur. 2d, Damages §§ 276-77, pp. 254-56). But the court
acknowledge that "'[r]ecovery of the cost of replacing the trees or restoring the premises
has been allowed in some circumstances'" but only if the restoration cost is reasonably
proportionate to the value of the real estate. 295 Kan. at 47 (quoting 22 Am. Jur. 2d,
Damages §§ 276-77, pp. 254-56).


       The Kansas Supreme Court reasoned that a "flexible approach [was] sensible"
when determining how damages should be calculated. 295 Kan. at 48. If, as the court
opined, the trees were going to be harvested for lumber, then the lost income could be an
appropriate measure of damages. Or if the tree had a "specific, unique value, then the
replacement cost of the tree may be the proper measure of damages." 295 Kan. at 48.


       But the court noted that those examples are "unusual" and reflect "an exception to
the general rule that the value of destroyed trees is measured primarily by the value that
those trees had to the surrounding real estate." 295 Kan. at 49. If a party seeks to fall
within the exception, there must be a showing "that the trees have a special, inherent
value or are essential to the value of the property as a whole, such that they might require
replacement if damaged." 295 Kan. at 49.


       Ultimately, the Kansas Supreme Court held that the district court did not err by
basing its damage calculations on the diminution of the value of real property. 295 Kan.
at 51. However, the court went on to say that:


       "If the Evensons had introduced evidence that their trees had any value independent of
       their value to the land, such as loss of income from fruit trees or the sentimental value of
       particular trees, then it might have been error for the district court to refuse to consider


                                                     14
       any other measures of damages. In addition to the loss of value to the land, the court
       might then have considered other measures of damages, such as aesthetic loss, loss of
       income production, or even replacement costs." 295 Kan. at 51.


       The court noted that the Evensons made little showing that the trees in question
had any independent value to the land. While there was some testimony that the family
used the land recreationally for picnicking and hunting, there was no showing that the
trees were "important to those activities or that the enjoyment of those activities was
reduced in any substantial way by the loss of trees in general or the loss of particular
trees." 295 Kan. at 51.


       Here, the district court interpreted Evenson narrowly—requiring Ringneck to
present testimony on the value of the property immediately before and immediately after
the damage occurred. Because Ringneck admittedly did not have that evidence, the
district court granted the Defendants' summary judgment motion—referring only to the
law related to negligence claims.


       On appeal, Ringneck argues that the district court erred by ignoring the Kansas
Supreme Court's statements in Evenson that in some situations "the value of trees
separate and apart from the land may be an appropriate measure of damages if the trees
had a separate or intrinsic value." 295 Kan. 43, Syl. ¶ 3. Ringneck believes that it
introduced evidence that the trees had value independent of the land and, therefore, the
district court should "'have considered other measures of damages, such as aesthetic loss,
loss of income production, or even replacement costs.'" See 295 Kan. at 51.


       In response, the Defendants argue that the district court was correct because
Kansas disfavors windfall recoveries and Ringneck failed to present evidence that the
trees had any value independent of the land.



                                                   15
       We agree with Ringneck that the Kansas Supreme Court's holding in Evenson does
not foreclose the possibility that other measures could be used to determine damages in
cases involving the destruction of trees—including reasonable replacement costs. While
the Kansas Supreme Court made it clear that the difference in market value of the land
"immediately before and immediately after the injury to the trees" should ordinarily be
used as the measure for damages, the court clearly explained that exceptions do apply.
295 Kan. 43, Syl. ¶¶ 2-4. A large benefit of the "flexible approach" adopted by the court
in Evenson is that it allows district courts to modify the damage calculation as appropriate
in certain circumstances. See 295 Kan. at 48-49. While the court in Evenson held that the
district court did not err by basing damages on the difference in value of the property
before and after the injury occurred, the court was clear to note that with additional
evidence a different measure of damages could have been appropriate. 295 Kan. at 51.


       But the Evensons did not introduce evidence that their trees had value independent
of the land. There was no evidence that the trees were used in a commercial fashion or
that there was any sentimental value to the trees. Mark Evenson testified that the land the
trees were located on was used for picnicking and hunting, but he did not testify that the
trees were important to those activities or that the loss of the trees impacted the
enjoyment of those activities.


       Ringneck, on the other hand, has alleged throughout the case that the property was
purchased and owned for hunting and removal of the trees damaged the quality of the
hunting. The Nebraska Supreme Court, which also uses the flexible approach, found that
when the plaintiffs held their land for recreational use—a retreat for nature hikes and
nature study—they were entitled to recover the cost of replacing trees and vegetation
damaged or destroyed by the defendant. Keitges v. VanDermeulen, 240 Neb. 580, 590,
483 N.W.2d 137 (1992). It concluded:




                                             16
       "[W]hen there is no factual question but that the plaintiffs' intended use of the property is
       for residential or recreational purposes and the plaintiff seeks only to recover the cost of
       restoring his property, evidence relating to the land's diminution in value has no
       relevance, although evidence of the property's value immediately before the damage is
       relevant." Keitges, 240 Neb. at 590.


       It is important to note that while replacement costs are a possible measure of
damages in this case, the Kansas Supreme Court also made it clear that the damages
awarded should not result in a windfall for the plaintiffs. When determining damages, the
basic goal "is to make a party whole by putting it back in the position that it was in before
the injury, not to grant the party a windfall profit." Evenson, 295 Kan. at 52. So even
though Ringneck could submit replacement costs as alternative damages based on a
reduced value of hunting, the replacement cost of over one million dollars for 155 hedge
apple trees was so unreasonable, given the value of the land, that it would clearly be a
windfall. So it was not a proper measure of damages in this case. But that is not to say
that Ringneck was prevented from presenting evidence regarding the value of the
property itself, the estimated loss in value of the wildlife habitat, alternative replacement
costs, or any other appropriate calculation of damages. See Denoyer v. Lamb, 22 Ohio
App. 3d 136, 138, 490 N.E.2d 615 (1984) (finding it is not unreasonable to allow
recovery of "the costs of reasonable restoration of his property to its preexisting condition
or to a condition as close as reasonably feasible, without requiring grossly
disproportionate expenditures and with allowance for the natural processes of
regeneration within a reasonable period of time").


       Accordingly, we find that if the trees were necessary to fully enjoy the same
quality of hunting, then replacement of those trees with saplings at a reasonable cost
would eventually return Ringneck to the position it was in before the injury. Thus, it
could be a proper measure of damages and not contrary to our Supreme Court's holding
in Evenson.


                                                    17
      So we must next examine whether Ringneck submitted sufficient evidence of
damages to overcome the Defendants' summary judgment motion.


The district court erred in granting summary judgment for the Defendants on Ringneck's
negligence claims.


      We begin with the general rule that summary judgments should be granted with
caution in negligence cases. Apodaca v. Willmore, 306 Kan. 103, 106, 392 P.3d 529
(2017). We are required to resolve all facts and inferences which may reasonably be
drawn from the evidence in favor of the nonmoving party. Fettke v. City of Wichita, 264
Kan. 629, 632, 957 P.2d 409 (1998).


      In its petition, Ringneck claims the following damages for each of his four tort
claims:


      "As a direct and proximate result of Defendant's actions, Ringneck was damaged in the
      value of the destroyed trees and other vegetation on its property, plus its loss in the
      hunting quality of the Ringneck Property. The total value of the destroyed trees is
      $1,092,361.00 based on a valuation by Paul Weaver, ISA Certified Arborist MW-4888A.


              WHEREFORE, Plaintiff prays that the Court enter judgment in their favor and
      against Defendants for amounts owed as a direct and proximate result of Defendants'
      negligence in the amount of one million ninety-two thousand three hundred sixty-one
      dollars ($1,092,361.00) plus the value of the reduced quality of hunting on the Ringneck
      Property, and for any other further relief that this Court deems just and proper."




      After the discovery deadline had past, Defendants filed a motion for summary
judgment. See K.S.A. 2019 Supp. 60-256(b) ("A party against whom relief is sought may
move, with or without supporting affidavits or supporting declarations . . . for summary
judgment on all or part of the claim."). They claimed they were entitled to summary

                                                   18
judgment because the "Plaintiff cannot prove damages. In the alternative, Plaintiff's
damage claim should be capped at $1,600." As required, they set forth the list of
uncontroverted facts upon which they relied. In other words, if these three facts are
uncontroverted, they asserted they were entitled to summary judgment.


       The three uncontroverted facts the Defendants alleged entitled them to summary
judgment were:


                "1. Plaintiff does not know the fair market value of the property before and after the
       removal of the trees. . . .

                "2. Plaintiff did not designate any expert to opine on the value of the property. . .

                "3. The Defendants jointly designated Gary Naughton (Naughton), a Consulting Forester,
       as their expert on the diminution in Plaintiff's property value due to removal of the Hedgerow.
       Naughton estimated the value of the loss of the alleged wildlife habitat at $1,600."


       In response to a motion for summary judgment the nonmoving party must
respond, in numbered paragraphs corresponding to those used by the movant, as to
whether each fact is uncontroverted or controverted. If controverted, the nonmoving party
must summarize the conflicting testimony or evidence or any genuine issues of material
fact that would preclude summary judgment and give precise references thereto. Supreme
Court Rule 141(b) (2020 Kan. S. Ct. R. 205). Failure to do so, means the nonmoving
party is bound by the facts that it failed to controvert. But that does not end the case. The
court is still required to consider the legal issues based on those uncontroverted facts. See
Plummer Development, Inc. v. Prairie State Bank, 248 Kan. 664, 667, 809 P.2d 1216
(1991). And the nonmoving party can argue why it believes the uncontroverted facts are
not legally controlling of the outcome.




                                                     19
       Here Ringneck did not controvert any of the Defendants' uncontroverted facts, so
we must deem them to be admitted. Instead, Ringneck submitted its own uncontroverted
fact to show that it could still present other evidence to support damages.


       "1. Defendants' wrongful removal of the trees in question resulted in a reduction of
       quality level of hunting on the land, and therefore was damaged."


       It attached, in support, an affidavit from a member and manager of Ringneck
Farms LLC stating that the property was purchased for hunting and, due to the removal of
the trees, there has been a significant reduction in the quality of the hunting resulting in
damage. This had been part of Ringneck's claim since the beginning of the lawsuit, so
such a claim should have been no surprise. As to alternative evidence, Ringneck
indicated both in its written response and in oral argument on the motion for summary
judgment that it has evidence of the following, that does not require expert witnesses:


       1. The bid it received to plant saplings in place of the trees that were removed


               We know of nothing that would prevent Ringneck from putting on
       evidence, disclosed in discovery, from a fact witness regarding the cost to replace
       the trees with saplings. We have already found that this is a proper and reasonable
       measure of damages when the claim is that the trees had some intrinsic value to
       the property, in this case the quality of the hunting. Ringneck has always claimed
       it is entitled to replacement costs and having been prevented from putting on the
       replacement costs of over a million dollars for mature trees, it is entitled to present
       an alternative to those costs. The estimates for replacement costs with saplings
       were $79,500 for 156 trees and $40,240 for 90 trees. This does not require
       speculation and comes as no surprise to Defendants.




                                                   20
2. The amount it paid for the real estate


       An owner can certainly testify regarding what he or she paid for a property.
Moreover, the owners of a ranch are generally competent to testify as to its value.
Fox v. Wilson, 211 Kan. 563, 582, 507 P.2d 252 (1973); see also Doug Garber
Constr., Inc. v. King, 305 Kan. 785, 789, 388 P.3d 78 (2017) (A property owner
may also testify about fair market value of their own property based on familiarity
with the property and values in the neighborhood.). We agree with Defendants that
a before and after value, based solely on the loss of the trees, is probably beyond
the expertise of a mere owner. Because Ringneck has not presented any evidence
regarding the before and after values of the land based solely on the loss of the
trees, it will not be able to present that evidence at trial—nor will the Defendants.
But Ringneck can present, through the testimony of the owners, the amount it paid
for the property and its general fair market value. Ringneck revealed in discovery
that the property was bought in 2005 for $600 per acre.

       Gary Naughton (Naughton), a consulting forester listed as a nonretained
expert by Defendants, opined in his report, incorporated as one of the Defendants'
uncontroverted facts, that the property was worth about $2,000 per acre.
Surveyor's drawings from both parties indicated the property was less than a
quarter section or less than 160 acres. This would place the value of the property at
something less than $320,000 by Defendants' estimates.


3. Testimony from the owners, as evidenced by affidavit, that the quality of the
   hunting on the property was reduced after the trees were removed


       We know of nothing that would prevent an owner who hunts on property
and bought a property for hunting to testify as to his or her belief regarding the
reduction in the quality of hunting after 156 trees were removed. Presumably, the

                                      21
quality of the hunting would not return to the same level as before the destruction
of the trees unless the trees are replaced. We note that this is more than the
Evensons did. In Evenson, there was testimony that the family picnicked and
hunted on the land "but [there was] no showing that the trees were important to
those activities or that the enjoyment of those activities was reduced in any
substantial way by the loss of trees in general or the loss of particular trees." 295
Kan. at 51. Ringneck specifically proffered that the removal of the trees resulted
"in a significant reduction of the quality level of hunting on the land."


         As the Defendants point out, Ringneck has never suggested that there is an
independent monetary value on the loss of the quality of hunting. But that does not
defeat Ringneck's claim. The evidence is submitted simply to support a claim of a
unique value of the trees unrelated to the value of the land that would justify
reasonable replacement costs under Evenson.


4. The value of the loss of the hedgerow itself was $1,600.

         Ringneck did not controvert the Defendants' statement from Naughton, a
consulting forester, regarding the value of the hedgerow itself. This was based on
an "estimate of the current fair market land value/acre is $2,000, and the value of
the habitat (hedgerow) lost is 25% of that value = $2,000.00 x 3.2 acres x 25% =
$1,600.00." This is a measure of damages and one upon which the Defendants
agree.


         A court has the discretion to allow the jury to consider more than one
measure of damages in order to permit flexibility and achieve a just result.
Evenson, 295 Kan. at 47.




                                       22
               Ringneck did point out that this is simply the value of a portion of the land
       upon which the hedgerow was located and was not a before and after measure of
       the value of the land and should not be presented as such. A review of the exhibit
       attached to support the uncontroverted fact supports Ringneck's position. It can
       certainly be presented by the Defendants at trial to counter any claim for more
       than $1,600 to replace the saplings. The Defendants concede this is a measure of
       damages that can be presented at trial, undercutting their allegation that Ringneck
       has presented no damage claims.


       In reviewing whether summary judgment was appropriate, we can also consider all
evidence in the record, not just that evidence cited by the parties. Supreme Court Rule
141(e). We noted that according to arborist Bill Nolde, all but 1 of the 156 trees cut down
were Osage orange trees, commonly referred to as hedge apple trees. One was a
cottonwood. They were not diseased and appeared firmly anchored in the ground before
they were cut.


       In sum, the district court erred when it granted the Defendants' motion for
summary judgment on Ringneck's negligence claims. In Evenson, the Kansas Supreme
Court did not universally prohibit replacement cost of trees as a measure of damages in
negligence cases. Here, Ringneck has set forth a submissible case that the removal of the
trees impacted the quality of hunting thus justifying reasonable replacement costs as a
measure of damages. We agree that a party cannot avoid summary judgment on the mere
hope that something may develop later during discovery or at trial. Likewise, mere
speculation cannot avoid summary judgment. Kincaid v. Dess, 48 Kan. App. 2d 640, 656,
298 P.3d 358 (2013). But all the evidence noted by Ringneck has been provided pursuant
to discovery. Even excluding evidence of the value of mature trees at over $1 million,
there was sufficient evidence of other quantifiable, nonspeculative damages for Ringneck
to proceed to trial.



                                             23
Ringneck's causes of action for conversion and trespass.


       As we indicated, we find a significant amount of confusion in the record regarding
whether the Defendants even argued the other two causes of action, conversion and
trespass, or whether the district court considered them. We conclude they were not
considered. But even if they were, it was error for the court to find that Ringneck had
failed to present evidence of damages as to the remaining claims.


       Conversion


       The tort of conversion is sometimes referred to as civil theft. "The general rule is
that the measure of damages for conversion of personal property is the fair and
reasonable market value of the [personal] property converted at the time of conversion."
(Emphasis added.) Nelson v. Hy-Grade Construction & Materials, Inc., 215 Kan. 631,
635, 527 P.2d 1059 (1974); see PIK Civ. 4th 124.81.


       "However, market value of the property is not the only measure of damages recoverable
       in an action for conversion; the circumstances of the case may require a different
       standard. Rules relating to the measure of damages for conversion are flexible and can be
       modified in the interest of fairness. Thus, damages for conversion may include other
       losses or expenses necessary to compensate the plaintiff for all actual losses or injuries
       sustained as a natural and proximate result of the defendant's wrong. Where the value of
       converted goods is not known, the damages may be determined by the amount realized
       from an unlawful sale thereof; and where the market value fails to furnish the true
       measure of damages for the conversion of a chattel, the actual damages may be shown by
       appropriate evidence." 18 Am. Jur., 2d Conversion § 116.


       The fair market value of converted or stolen property generally means that amount
that would be paid in cash by a willing buyer who desires to buy, but is not required to
buy, to a willing seller who desires to sell but does not need to sell. See State v. Hall, 297

                                                    24
Kan. 709, 713, 304 P.3d 677 (2013) ("The fair market value of inventory is the price that
a willing seller and a willing buyer would agree upon in an arm's length-transaction.").
Our Supreme Court has cautioned against the rigid use of "fair market value" in the case
of a criminal theft.


       "The rigid adherence to 'fair market value' oversimplifies. While the phrase may capture
       the best measure of loss in some cases, it may not in all. See State v. Chambers, 36 Kan.
       App .2d 228, 138 P.3d 405, rev. denied 282 Kan. 792 (2006) (no discernible market value
       for used personal lingerie stolen from victim's home); see also State v. Maloney, 36 Kan.
       App. 2d 711, 714-15, 143 P.3d 417, rev. denied 282 Kan. 794 (2006) (if property lacks
       calculable fair market value, restitution amount may be based on other factors); State v.
       Rhodes, 31 Kan. App. 2d 1040, 77 P.3d 502 (2003) (same)." Hall, 297 Kan. at 713.


       In their appellate brief, the Defendants do not dispute the general rule that once
trees are removed from the ground, they become personal property instead of real
property and can be the subject of a conversion claim. See Schulenberg v. Harriman, 88
U.S. 44, 64, 22 L. Ed. 551 (1874) (while "timber was standing it constituted a part of the
realty; being severed from the soil its character was changed; it became personalty" and
all remedies are open to the owner including conversion); Armstrong v. Bromley Quarry
& Asphalt, Inc., 305 Kan. 16, 22-23, 378 P.3d 1090 (2016) (recognizing that natural
resources become personal property that give rise to a conversion claim when removed).
However, at oral argument they seemed to change course and argue that trees are part of
real property and are not subject to a conversion claim. So we are compelled to pause and
address this issue by distinguishing the only case that Defendants could be relying on in
making such a claim.


       In Muhl v. Bohi, 37 Kan. App. 2d 225, 152 P.3d 93 (2007), a panel of this court
held that trees were not personal chattels when removed from plaintiff's property. Like
this one, the case involved the removal of trees to build a partition fence on defendant's
property. This court found that a conversion claim would not lie because trees are not

                                                   25
personal property but part of the real estate. 37 Kan. App. 2d at 236. In reaching this
conclusion, the court relied on Coats v. Kansas Gas & Electric Co., 143 Kan. 885, 57
P.2d 41 (1936). But Coats did not involve a conversion claim for the removal of trees. It
involved a trespass claim for damage to trees when the utility company trimmed them.
The trees were not removed from plaintiff's property by the defendant. And the case was
dismissed for lack of jurisdiction unrelated to a conversion claim. So we do not find that
Coates has any application to the facts of Muhl and as such we disagree with the panel's
conclusions as against the wealth of cases to the contrary. See State v. Fleming, 308 Kan.
689, 706, 423 P.3d 506 (2018) (noting that one Kansas Court of Appeals panel may
disagree with another panel's decision). We find nothing in existing Kansas Supreme
Court jurisprudence that would prevent a conversion claim for cutting down and carrying
away trees belonging to another. In fact, as pointed out by Defendants the Kansas
Supreme Court has recognized that natural resources become personal property that give
rise to a conversion claim when removed. See Armstrong, 305 Kan. at 22-23. Other
courts that have considered the issue have also concluded that trees become personal
property once removed from the ground. See Jensma v. Allen, 248 Iowa 556, 563, 81
N.W.2d 476 (1957) (finding an action "'may be maintained for the conversion of property
severed from the real estate'"); Moody v. Whitney, 34 Me. 563, 565 (1852) (holding that
"[t]he trees became personal property as soon as they were severed from the soil, and the
wrongful assumption of dominion over them after they were thus cut and fallen, would be
a conversion"); Kingsley v. Holbrook, 45 N.H. 313, 322 (1864) (finding that when
growing trees are severed from the land, they become chattel); Brand v. Ogle, ___ N.E.3d
___, 2020 WL 3041280, at *4 (Ohio App. 2020) (finding that once tree is severed from
the land it becomes personal property and "'[t]he general rule for the measure of damages
in a conversion action is the value of the property at the time of conversion'").


       We return to the facts of this case. Determining the fair market value of felled row
trees is not easy to ascertain. Although Ringneck alleges that Defendants took the trees,
there is no evidence that the Defendants sold them or received anything of value for

                                             26
them. But one reasonable measure of damages would be the cost of replacement saplings.
Ringneck did produce evidence in discovery of the cost of saplings. This would be a
reasonable way to make Ringneck whole and—using the flexible approach for
conversion claims—it would be a proper measure of damages here.


       So to the extent the district court considered the conversion claim, and to the
extent it ordered summary judgment in favor of the Defendants on it, it erred.


       Trespass


       Generally, a trespasser is one who enters the property of another without any
lawful right or authority, or without an invitation or license. Armstrong, 305 Kan. at 22.
Because trespass actions claim an injury to another's possession, damages will be inferred
without proof of actual damages. Gross v. Capital Electric Line Builders, Inc., 253 Kan.
798, 804-05, 861 P.2d 1326 (1993). The "'[q]uantum of damages depends on extent of
injury caused by the invasion. If nothing but the invasion appears, the injury is technical,
and is compensated by nominal damages.'" Longenecker v. Zimmerman, 175 Kan. 719,
721-22, 267 P.2d 543 (1954); see Hefley v. Baker, 19 Kan. 9, 10-11, 1877 WL 955
(1877). A plaintiff that proves a trespass is always entitled to at least nominal damages.
Longenecker, 175 Kan. at 721. This alone is enough to overcome a motion for summary
judgment for failure to prove actual damages.


       So to the extent the district court considered the trespass claim, and to the extent it
ordered summary judgment in favor of the Defendants on it, it erred.


       In sum, we affirm the district court's ruling on the motion in limine as it relates to
introduction of evidence of damages in excess of $1 million for replacement of trees
removed from the Ringneck Property with mature trees. We reverse, however, the district
court's grant of summary judgment to the Defendants. Ringneck has presented sufficient

                                             27
evidence of alternative damages to move forward with trial. Reasonable replacement
costs for the purchase and planting of saplings is a proper measure of damages under
these facts. Moreover, the owners of the Ringneck Property can testify regarding the
purchase price of the Ringneck Property, the current value of the property, the purpose
for which it was purchased, and whether they are still able to enjoy the property for its
intended purpose.


       Affirmed in part, reversed in part, and remanded with directions.




                                             28